Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed combination comprising a die cast housing … a channel extending through a wall of the housing part and ending in an interior space region of a gear unit of the geared motor; and wherein the channel extends at an angle in relation to an axis of rotation of the input shaft between 5 degrees and 45 degrees. In addition, the structural and/or structural/functional relationships as claimed are not present in the prior art as a whole.
Considering the cited references in the office action mailed 03/02/2022, it is important to note that the prior art fails to disclose or suggests all of the details claimed. More specifically the combination of the die cast housing along with a specifically shaped and angled channel which extends all the way from the interior of the geared area to the exterior. The channel per se has a specific structure as embodied being the cylindrical shape which extends in its entirety at the angle claimed. In contrast some of the prior art have various angled sections inside their housing areas however it would not be reasonable to construe these sections as channels and much less they do not result from the die cast process as also implied by the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS C DIAZ/Primary Examiner, Art Unit 3656